DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, are rejected under 35 U.S.C. 103 as being unpatentable over Uhde (U.S Pub # 20160154693) in view of Goel (U.S Pub # 20180349817).
With regards to claim 1, Uhde discloses a method comprising:
determining, by a computer, measures of recency for a plurality of issues associated with a plurality of devices of a computer system ([0050] The list entries for the "Most recent errors" type of error list are preferably displayed sorted chronologically by time of occurrence of the respective error starting with the most recent error); 
determining, by the computer, measures of frequency for the plurality of issues (Fig. 2 [0041, 0050] in the list of most frequent errors, the error code and the number of error entries are stored and sorted by frequency).
Uhde does not disclose however Goel discloses:
prioritizing, by the computer, the plurality of issues for review based on the determined measures of recency and frequency ([0226] a risk metric is generated is generated for one or more issues. Where a subcontractor risk score is based on a frequency of issues, recency of issues and benchmarks).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
	With regards to claim 3, Uhde does not disclose however Goel discloses:
displaying, in a graphical user interface (GUI) of the computer, an output representing issues of the plurality of issues having higher priorities relative to other issues of the plurality of issues ([0227] risk metric is interactively generated and presented on a display device and ranked by risk level).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
With regards to claim 4, Uhde further discloses:
associating the plurality of issues with a first group based on the measures of recency; 
ranking the plurality of issues of the first group based on the measures of recency ([0050] The list entries for the "Most recent errors" type of error list are preferably displayed sorted chronologically by time of occurrence of the respective error starting with the most recent error); 
associating the plurality of issues with a second group based on the measures of frequency; 
ranking the plurality of issues of the second group based on the measures of frequency (Fig. 2 [0041, 0050] in the list of most frequent errors, the error code and the number of error entries are stored and sorted by frequency).
Uhde does not disclose however Goel discloses:
prioritizing the plurality of issues for review based on the ranking of the first group and the ranking of the second group ([0226] a risk metric is generated is generated for one or more issues. Where a subcontractor risk score is based on a frequency of issues, recency of issues and benchmarks).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
	With regards to claim 5, Uhde does not disclose however Goel discloses:
assigning weights to the first and second groups ([0124] the scores may be developed by a weighted linear combination of features); and
prioritizing the plurality of issues based on the assigned weights ([0293] risk metric based on the weights).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
	Claims 2, 6-8, 11-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uhde (U.S Pub # 20160154693) in view of Goel (U.S Pub # 20180349817) and in further view of Li (U.S Pub # 20200029240).
With regards to claim 2, Uhde does not disclose however Li discloses:
each device of the plurality of devices is assigned a priority ([0029, 0060] rank the cells based on their congestion severity); and 
prioritizing the plurality of issues further comprises prioritizing the plurality of issues based on priorities assigned to the associated plurality of devices ([0029] identify the top M number of cells for further network congestion detection. [0064] the list of cell alerts in the table may be ranked by one or more of the associated attributes or may be ranked by the number of samples from the highest to lowest).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to prioritize issues based on a device priority and geographical location.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 6, Uhde does not disclose however Li discloses:
each device of the plurality of devices is assigned a priority ([0029, 0060] rank the cells based on their congestion severity); and 
the prioritizing further comprises: 
ranking the plurality of issues of the third group based on the priorities assigned to the associated devices; and 
prioritizing the plurality of issues for review based on the ranking of the third group ([0029] identify the top M number of cells for further network congestion detection. [0064] the list of cell alerts in the table may be ranked by one or more of the associated attributes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to prioritize issues based on a device priority and geographical location.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
With regards to claim 7, Uhde does not disclose however Li discloses:
associating colors with the prioritized issues based on scores assigned by the prioritization ([0064] In particular embodiments, the circular indicator may be displayed with different colors to indicate the severity of the network congestions); and 
displaying, in a graphical user interface (GUI) of the computer, an output representing issues of the plurality of issues and associating the issues of the output with the associated colors ([0064] In particular embodiments, the circular indicator may be displayed with different colors to indicate the severity of the network congestions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 8, Uhde does not disclose however Li discloses:
displaying a political map on a graphical user interface (GUI) of the computer (Fig. 5a-f [0064] a map on user interface); and 
displaying icons on the political map at geographical locations corresponding to issues of the plurality of issues ([0064] each area that has network congestion may be indicated by a circular indicator).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 11, Uhde discloses a non-transitory computer readable storage medium to store machine readable instructions that, when executed by a machine, cause the machine to: 
determine recency metrics for a plurality of issue associated with a plurality of network devices of a computer system, wherein the plurality of network devices have associated priorities ([0050] The list entries for the "Most recent errors" type of error list are preferably displayed sorted chronologically by time of occurrence of the respective error starting with the most recent error); 
determine frequency metrics for the plurality of issues (Fig. 2 [0041, 0050] in the list of most frequent errors, the error code and the number of error entries are stored and sorted by frequency).
Uhde does not disclose however Goel discloses:
based on the recency metrics, the frequency metrics and the priorities, determine scores for the plurality of issues ([0226] a risk metric is generated is generated for one or more issues. Where a subcontractor risk score is based on a frequency of issues, recency of issues and benchmarks); and 
display a report of the issues based on the determined scores ([0227] risk metric is interactively generated and presented on a display device).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
Li discloses:
Wherein the plurality of network devices have associated priorities ([0029, 0060] cell rank by congestion severity).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 12, Uhde does not disclose however Li discloses:
associate colors with the plurality of issues based on the determined scores ([0064] circular indicator may be displayed with different colors to indicate the severity of the network congestions); and 
display, in a graphical user interface (GUI) of the computer, an output representing issues of the plurality of issues and associating the issues of the output with the associated colors ([0064] the circular indicator may be displayed with different colors to indicate the severity of the network congestions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 13, Uhde does not disclose however Li discloses:
display a political map on a graphical user interface (GUI) of the computer ([0064] map); and 
display icons on the political map at geographical locations corresponding to issues of the plurality of issues ([0064] circular indicator).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
Claims 9-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uhde (U.S Pub # 20160154693) in view of Goel (U.S Pub # 20180349817) and in further view of Li (U.S Pub # 20200029240) and Aggarwal (U.S Pub # 20140229614).
With regards to claim 9, Uhde does not disclose however Li discloses:
the prioritizing sorts the plurality of issues into a plurality of priority classes ([0057] classification model to categorize network traffic as congested and non-congested as well as severity levels in each category); 
the issues corresponding to the icons belong to the same given priority class of the plurality of priority classes ([0064] each area with congestion has a circular indicator).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
Aggarwal discloses:
displaying the icons comprises, for a given icon of the icons, selecting a size for the given icon based on the number of issues corresponding to the geographical location ([0379] the sizes of the circles indicate the relative frequency of calls classified as poor calls at those locations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde, Goel and Li by the system of Aggarwal to visually indicate a severity of an issue.
	One of ordinary skill in the art would have been motivated to make this modification in order to depict a map with indicators of metrics at relevant locations (Aggarwal [0379]).
	With regards to claim 10, Uhde does not disclose however Li discloses:
receiving user input to select the given priority class corresponding to the displayed icons ([0060] select a number of cells with the most severe congestions or filter based on detected congestions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
With regards to claim 14, Uhde does not disclose however Li discloses:
classify the plurality of issues into a plurality of priority classes based on the determined scores, wherein the issues corresponding to the icons belong to the same given priority class of the plurality of priority classes ([0057] may use classification model to generate congestion metric threshold for categorizing network traffic status into categories).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
Aggarwal discloses:
for a given icon of the icons, select a size for the given icon based on the number of issues corresponding to the geographical location ([0379] the sizes of the circles indicate the relative frequency of calls classified as poor calls at those locations).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde, Goel and Li by the system of Aggarwal to visually indicate a severity of an issue.
	One of ordinary skill in the art would have been motivated to make this modification in order to depict a map with indicators of metrics at relevant locations (Aggarwal [0379]).
	With regards to claim 15, Uhde does not disclose however Li discloses:
select the icons displayed on the political map based on user input that identifies a given priority class of the plurality of priority classes corresponding to the displayed icons ([0066] user can set parameters to display what configuration they want and click on the map indicators).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
With regards to claim 16, Uhde does not disclose however Li discloses:
select a color for the displayed cons based on a priority associated with the given priority class ([0064, 0066] map tiles may be displayed in different colors to indicate the status of the network performance in each map tile. displaying the percentile of congestion of different colors associated with map tiles).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to display and indicate a prioritization level on a user interface.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
	With regards to claim 17, Uhde discloses an apparatus comprising: at least one processor; and a memory to store instructions that, when executed by the at least one processor cause the at least one processor to: 
for a plurality of issues associated with a plurality of network devices of a computer network, rank the plurality of issues in a first group based on times since the issues occurred on the associated network devices ([0050] The list entries for the "Most recent errors" type of error list are preferably displayed sorted chronologically by time of occurrence of the respective error starting with the most recent error); 
for the plurality of issues, rank the plurality of issues in a second group based on how often the issues have occurred on the associated network devices (Fig. 2 [0041, 0050] in the list of most frequent errors, the error code and the number of error entries are stored and sorted by frequency).
Uhde does not disclose however Goel discloses:
based on the first, second and third groups, determine scores for the plurality of issues ([0057] risk metric); and 
display a report of the issues in a graphical user interface (GUI) based on the determined scores ([0227] risk metric is interactively generated and presented on a display device).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
Li discloses:
for the plurality of issues, rank the plurality of issues in a third group based on priorities of the associated network devices ([0029, 0060] rank the cells based on their congestion severity).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde and Goel by the system of Li to prioritize issues based on a device priority and geographical location.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor communication network performance of end users of a communication network (Li [0004]).
With regards to claim 18, Uhde further discloses:
wherein the plurality of issues comprises issues attributable to failures or configuration issues with devices of the plurality of devices ([0049] errors).
With regards to claim 20, Uhde does not disclose however Goel discloses:
apply machine learning to predict a problem with a given device of the plurality of devices based on the times since the issues occurred and the how often the issues have occurred ([0226-0227] machine learning model to predict the risk metrics that is based on a frequency and recency of issues).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde by the system of Goel to determine a combined risk metric involving both a frequency and recency metric of issues.
	One of ordinary skill in the art would have been motivated to make this modification in order so such risks can be prioritized based on risk level and category (Goel [0006]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uhde (U.S Pub # 20160154693) in view of Goel (U.S Pub # 20180349817) and in further view of Li (U.S Pub # 20200029240) and Jain (U.S Pub # 20140379895).
With regards to claim 19, Uhde does not disclose however Jain discloses:
wherein the plurality of issues comprises issues attributable to security threats associated with devices of the plurality of devices ([0130] security threat metric indicating whether an event is associated with a security threat).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Uhde, Goel and Li by the system of Jain to monitor issues related to security threats to a network.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect impactful events on devices they may result in traffic loss or latency inflation (Jain [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166